Citation Nr: 0635261	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely substantive appeal was perfected for a 
claim concerning an effective date earlier than September 17, 
1993, for the grant of compensation under 38 U.S.C.A. § 1151 
for Hodgkin's disease.  

2.  Entitlement to an effective date earlier than September 
17, 1993, for the grant of compensation under 38 U.S.C.A. 
§ 1151 for Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to an effective date earlier than 
September 17, 1993, for the grant of compensation under 
38 U.S.C.A. § 1151 for Hodgkin's disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

A July 1994 notice of disagreement sought an earlier 
effective date, and after a May 1997 statement of the case, a 
July 1997 correspondence specified the issue of an earlier 
effective on appeal.  



CONCLUSION OF LAW

The veteran perfected a timely substantive appeal (concerning 
an earlier effective date) from a March 1994 rating decision 
that granted compensation under 38 U.S.C.A. § 1151 for 
Hodgkin's disease with a 100 percent rating effective from 
September 17, 1993.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, the Board need not address 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, at this 
time.  

VA imposes duties on a veteran seeking VA compensation:  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b).  As to the first step of initiating appellate 
review, the veteran is to submit a notice of disagreement 
within one year from the date that the agency mails notice of 
the determination to the veteran.  See 38 C.F.R. § 20.302(a).  
After the preparation and mailing of the statement of the 
case (SOC), the veteran then has the burden to submit a 
timely substantive appeal.  38 U.S.C.A. § 7105; see 38 C.F.R. 
§ 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the VA in reaching the 
determination or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOCs.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed. 38 C.F.R. § 20.202.  

A review of the record shows that in 1991 the veteran was 
paid a sum of money from the General Accounting Office 
pursuant to a voucher for payment under the Federal Torts 
Claim Act for medical malpractice on VA's part.  The record 
thereafter contains a September 1993 formal application for 
compensation pursuant to 38 U.S.C.A. § 1151, and a March 1994 
rating decision granted the claim based upon a negligent 
delayed diagnosis of Hodgkin's disease with a 100 percent 
rating effective September 17, 1993.  

Thereafter, the veteran's representative filed a July 1994 
statement, with supporting documentation, seeking an earlier 
effective date.  As per 38 C.F.R. § 20.201, this latter 
correspondence is considered the original notice of 
disagreement because it contested the effective date assigned 
in the March 1994 rating decision.  

In November 1995, the RO denied an earlier effective for the 
grant of compensation for Hodgkin's disease, and then an 
August 1996 rating decision continued to deny the claim.  The 
latter rating decision also decreased the evaluation of the 
veteran's Hodgkin's from 100 to 0 percent, and granted 
compensation for sterility (0 percent), osteoporosis (0 
percent), and hypothyroidism (10 percent) as related to 
Hodgkin's disease.  Also, claims of compensation for cancer 
of the left upper eyelid, coronary artery disease, and 
peripheral neuropathy and cerebellar-cerebral dysfunction, 
were denied.  

In February 1996, the veteran's representative filed a notice 
of disagreement stating that the veteran sought an earlier 
effective date of April 1989.  Thereafter, the RO issued a 
May 9, 1997, SOC with an enclosed VA Form 9. 

As per a July 9, 1997, date stamp, the RO received a letter 
from the veteran.  He enclosed a letter written in May to his 
endocrinologist and neuropsycholgist to get clarification 
regarding his "osteoporotic, so called hypothyroid," and 
other medical conditions that had been addressed in the 
August 1996 rating decision.  The veteran stated the 
following, however: "I did receive your 5/9/97 statement of 
my case and now respond."  Albeit somewhat tangentially, the 
veteran referred to evidence from 1989 (prior to the 1993 
formal claim) he allegedly gave to a VA patient 
representative.  

Thereafter, the RO issued a July 1997 SSOC, which addressed 
an effective date earlier than September 17, 1993, with an 
enclosed VA Form 9 that the veteran did not return.  In 
February 1999, the veteran inquired about his case, and the 
RO replied that his appeal rights had expired because he had 
not submitted a substantive appeal.  Thereafter, the RO 
issued a February 2000 SOC concerning whether the veteran 
filed a timely substantive appeal in the matter of an earlier 
effective date for compensation under 38 U.S.C.A. § 1151, and 
the veteran perfected an appeal therefrom.

In August 2005, the Board remanded this case because the 
veteran had requested a personal hearing and it had not 
appeared that notice was sent to the veteran's proper 
address.  Thereafter, the veteran failed to report to a 
scheduled hearing, and the appeal was returned to the Board.

It is determined that the July 1997 correspondence noted 
above, when construed in a liberal manner for purposes of 
determining whether it raised an issue on appeal, effectively 
qualifies as a substantive appeal concerning an earlier 
effective date.  Particularly, the veteran had identified the 
preceding statement of the case, and cited evidence from 
1989, which continued to echo contentions already of record 
that he was entitled to an earlier effective date from 1989 
for the grant of compensation under 38 U.S.C.A. § 1151 for 
Hodgkin's disease.  38 C.F.R. § 20.202.  

Also, it is noted that the July 9, 1997, date stamp was 
recorded 61 days after the May 9, 1997, SOC was mailed.  
According to 38 C.F.R. § 20.305, concerning computation of 
time limit for filing, in the event that a postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  Thus, 
the July 1997 substantive appeal was timely.  See 38 C.F.R. 
§ 20.302(b).   


ORDER

A timely substantive appeal concerning a claim for an 
effective date earlier than September 17, 1993, for the grant 
of compensation under 38 U.S.C.A. § 1151 for Hodgkin's 
disease, has been received, and the appeal is granted to this 
extent only.  



REMAND

It is noted that the veteran's current appeal addresses a 
downstream element, i.e., an earlier effective date.  Recent 
case law, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has provided instruction that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a compensation 
claim, including the effective date of the disability.  Thus, 
the veteran should receive notice concerning an effective 
date prior to final disposition of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a fully compliant 
Dingess letter to the veteran such that he 
is provided relevant information 
concerning an effective date, as well as 
other provisions of the VCAA.

2.  Then, the RO should readjudicate a 
claim for an effective date earlier than 
September 17, 1993, for the grant of 
compensation under 38 U.S.C.A. § 1151 for 
Hodgkin's disease.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


